DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The 7 JAN 2022 amendments to claims 2-15 obviate the objections noted in the previous Office action.
Typographical errors exist in the following claim language:
claim 3, line 2, replace “range” with “ranges”.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
See previous Office action for a quotation of 35 U.S.C. 112(b).
Claims 1, 12, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1, describes, inter alia, “a minimum pitch between each of the other pitches between the mandrel layers of the plurality of mandrel layers is a first pitch”. Cf. lines 4-6 and MPEP 2173.05(e). The description renders claim 1 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 1. The described portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the description and recited elements in claim 1. Is the “first pitch” the second smallest pitch of all the pitches? How many pitches are included in “each of the other pitches”?
Claim 12 recites, inter alia, “the second side wall”. The recitation renders claim 12 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 12. The recited portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the recitation and earlier described elements in claim 1. For example, claim 1’s “the exposed side wall”. Claims 1 and 12 have been interpreted in view of the specification without improperly importing limitations from the specification into claims 1 and 12.
Claims 1-15 are rejected.
Remarks
The 7 JAN 2022 amendments to claims 1-15 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ rebuttal arguments filed 7 JAN 2022 (REM page 7) have been fully considered, but are found to be unpersuasive in light of the arguments and positions detailed in the above claim rejections. 
Conclusion  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815